DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 15 are objected to because of the following:
Claim 7, line 1, “at least one of the pollutants” should be “at least some of the pollutants” to maintain term consistency (see line 20 of claim 1).
Claim 15, line 1, “at least one of the pollutants” should be “at least some of the pollutants” to maintain term consistency (see line 21 of claim 15).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-4, 8, 16 and 19-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the organic pollutants”  (claims 3, 8, 16 and 19); and “the nitrogen” (claim 5).
Claims 4 and 20 are rejected since they suffer the same defects as the claims from which they depend. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (U.S. 7,105,092).

    PNG
    media_image1.png
    401
    590
    media_image1.png
    Greyscale

Concerning claim 1, Chiba teaches a method for wastewater treatment biochemical pathway comprising the steps of providing a sludge (via line 19) comprising microorganisms capable of digesting a plurality of pollutants via in a biochemical pathway.  When the microorganisms in the sludge recycling via solids line 19 are combined with the oxygen (pipeline 24) or ozone (pipeline 25), the microorganisms are activated; this evidences that at least some of the microorganisms are dormant (col. 3, line 48).  

A gas generator (atomizer 30) provides the reactive gas (oxygen) into the sludge forming a gas-dispersion return sludge rendering the oxygen into ultra-fine bubbles with the return sludge (abstract, col. 5, lines 15+), wherein a portion of the ultra-fine bubbles dissolves within the sludge and activating at least portion of dormant microorganisms.   Wastewater 12 is then subjected to treatment by the microorganisms in the gas-dispersion return sludge by forming a mixed liquid within reaction vessels 15 and 16.

Chiba doesn’t explicitly state that the microorganisms optimize the digestion of pollutants to prioritize that at least some of the pollutants are digested in a biochemical pathway that consumes less oxygen than another biological pathway.

As explained in the Applicant’s specification [e.g. 0041], microorganisms that are in a starved state prioritize their digestive function at the expense of their reproductive function in a biochemical pathway that uses less oxygen than after the microorganisms satisfy their energy requirements.  The prioritization of the less-oxygen-consuming biochemical pathway begins with the recycled the sludge being substantially free of pollutants.  After the pollutants-free sludge is combined with the reactive gas(es) through an atomizer, the microorganisms are in the starved state resulting in the prioritized biochemical pathway.  Since treating the wastewater to remove organic pollutants therefrom is the goal of Chiba, dissolving sufficient reactive gas within the mixed liquor to digest all the organics pollutants therein would have been within ordinary skill, creating the substantially pollutants free sludge, wherein the prioritized less-oxygen-consuming biochemical pathway would naturally result.  

 As for claim 2, Chiba teaches the wastewater pollutants including organics pollutants (col. 1, line 21) from farming or fishing villages (col. 19, lines 1-2).  Having at least one of the pollutants listed in claim 2 would have been within ordinary skill since such are common pollutants in wastewater from farming or fishing villages and would depend on the source of wastewater being treated. 

As for claims 3-5, the production of amorphous carbon without using oxygen and also diatomic nitrogen is the natural consequence of digestion in the prioritized less-oxygen-consuming biochemical pathway, as explained by the applicant.  

As for claim 6, the reactive gas can include ozone (abstract).

As for claims 7 and 8, taking less time for digestion of pollutants and asexually reproduction of pollutants is the natural consequence of in the prioritized less-oxygen-consuming biochemical pathway, as explained by the applicant.  In addition, the resulting less time for treatment is taught by Chiba, see col. 20, first paragraph.  
As for claims 9 and 10, the amount of dissolved oxygen added to the sludge and the amount of gas dispersion return sludge added to the wastewater would have been obvious depending upon the BOD of the wastewater to be treated and the flow rate of wastewater through the system.  

As for the additional limitations of claim 11, Chiba teaches a control system for controlling the atomizer system which would necessitate a user input.

As for claim 12, the control controls the amount of reactive gas to be added via the atomizer to obtain e.g. the 50 volume % or less of reactive gas (col. 21, lines 10-15).

As for claims 13 and 14, the control/managing system is equipped to control setting of cycle time, flow rate, atomizer pressure and pump depending upon BOD, wastewater quality conditions, etc (col. 18).

As for claims 15 and 16, taking less time for digestion of pollutants and asexually reproduction of pollutants is the natural consequence of in the prioritized less-oxygen-consuming biochemical pathway, as explained by the applicant.  In addition, the resulting less time for treatment is taught by Chiba, see col. 20, first paragraph.  

As for the additional limitations of claim 17, the mixed liquor is separated into supernatant and sludge at vessel 18, and the amount of sludge separated from the mixed liquor is essentially measured by action of the metering pump 21 and in union with the atomizer pump controls the amount of and ratio of gas-dispersion returned sludge added to form the mixed liquor.  This results in further batches have less or no excess biosolids (sludge), see col. 2, lines 31-32.

As for claims 18-20, the limitations are obvious over Chiba as explained in the rejections of the corresponding claims 2-4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-12 of U.S. Patent No. 10,457,582. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of the prioritized less-oxygen-consuming biochemical pathway of the application would be a natural consequence of the pollutant-free sludge mixed with a reactive gas in an atomizer of the patent claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778